       Case 1:20-cv-00274-KG-CG Document 30 Filed 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RANDY J. MATA,

             Plaintiff,

v.                                                           No. CV 20-274 KG/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.

                    ORDER GRANTING UNOPPOSED MOTION TO
                         EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Defendant Andrew Saul’s Unopposed

Motion for Extension of Time (the “Motion”), (Doc. 29), filed March 15, 2021. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED IN PART.

      IT IS THEREFORE ORDERED that Defendant is granted through March 29,

2021, to serve his Response, and Plaintiff through April 12, 2021, to serve his Reply.

No further extensions will be granted to any party.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
